                             UNITED STATES OF AMERICA
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                              Case No: S:18-CR-451-lD

UNITED STATES OF AMERICA

               vs.                                                 ORDER

JONATHAN LYNN JENKINS

       IT IS HEREBY ORDERED that the following government exhibit(s) admitted into evidence
on February 23, 2021 be turned over to Detective Robert Pereira to be retained in his/her
custody until this case is completed, including any matters on appeal:


       Govt. Exhibit No :            Description :
       6                             Black Zipper Pouch
       10                            Pimpology Book
       11                            Dancer Pole Kit
       15                            Magazine
       16                            Magazine
       19                            Assorted Ammunition
       22                            Ski masks, bandanas
       2                             Composition notebook
       13                            Mossberg Shotgun serial number AT038550
       14                            Shotgun shells
       18                            Tan bag and contents: gift bag, bullets, magazine
       3                             Photo of A.H . and family
       4                             Ultrasound photo
       5                             Comfort Inn invoice 12/13/14
       17                            Magazine
       20                            Bullets in washcloth
       12                            Prescription pill bottles
       7                             Basketball certificate
       8                             Rental contract - 1940A Black Creek
       9                             Business card box
This 22nd day of February, 2021.



                                                             JAES C. DEVER Ill     \
                                                             UNITED STATES DISTRICT JUDGE




           Case 5:18-cr-00451-D Document 184 Filed 02/23/21 Page 1 of 1
